Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 10, 11, 13, and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: The claims has not been rejected using prior art because no prior art, nor reasonable combination thereof, could be found which disclose or suggest an anti-icing system comprising an inner and outer duct extending through a first and second bulkhead between a gas turbine engine and a nacelle plenum, which has a bellows mounting an outer duct to the bulkhead and a link comprising a spherical bearing on both ends connecting the inner duct to a structure aft of the first bulkhead.
The closest prior art of record is Roberge (9982628) and Trinh (9528442). Trinh teaches the anti-icing system substantially as claimed except for the bellows (which is taught in combination with Hoelle (5370427) in the rejection of 2/12/2021) and the linkage with spherical bearings on both the ends attaching the inner duct to an aft structure of the first bulkhead. Roberge teaches using links (84, fig 5) with spherical bearings on each end (126 and 122, fig 5) to attach a duct in a gas turbine to a wall. However, one of ordinary skill in the art would not be motivated to modify the duct attachment of Trinh (171, fig 9a) by replacing it with the linkages of Roberge, due to their differences in function as there would be no clear way that these linking structures would be able to retain the inner duct without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741